Exhibit 10.1

AFFIRMATIVE INSURANCE HOLDINGS, INC.

AMENDED AND RESTATED 2004 STOCK INCENTIVE PLAN

as amended

RESTRICTED STOCK AWARD AGREEMENT

This Restricted Stock Award Agreement (this “Agreement”), made as of the 12th
day of February, 2014 (the “Grant Date”) by and between Affirmative Insurance
Holdings, Inc. (the “Company”) and                      (the “Grantee”),
evidences the grant by the Company of a Stock Award (the “Award”) of restricted
Common Stock, par value $0.01 per share (the “Common Stock”) to the Grantee on
such date and the Grantee’s acceptance of the Award in accordance with the
provisions of the Company’s Amended and Restated 2004 Stock Incentive Plan, as
amended (the “Plan”), a copy of which is attached hereto as Exhibit A.

NOW, THEREFORE, in consideration of the premises and the benefits to be derived
from the mutual observance of the covenants and promises contained herein and
other good and valuable consideration, the sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

1. Basis for Award. This Award is made pursuant to the Plan for services
rendered to the Company by the Grantee.

2. Restricted Stock Award. The Company hereby awards and grants to Grantee, in
consideration for past services rendered to the Company or an Affiliate of the
Company which services have a value in excess of the aggregate par value of the
Common Stock awarded to Grantee,             (            ) shares of Common
Stock of the Company (the “Restricted Stock Award”) which shall be subject to
the restrictions and conditions set forth in the Plan and in this Agreement.

3. Vesting. The Restricted Stock Award (the “Restricted Stock”) shall vest and
be held subject to the following:

(a) provided Grantee continues to provide Continuous Service to the Company or
any Affiliate, the Restricted Stock Award will become vested and exercisable
with respect to one hundred percent (100%) of the Restricted Stock on
February 12, 2017 (the “Vesting Date”); and

(b) notwithstanding the foregoing, the Restricted Stock shall become immediately
vested and free of all restrictions hereunder upon the earliest of the following
to occur:

(i) Termination by the Company other than for Cause;

(ii) Termination by the Grantee for Good Reason; or

(iii) Non-renewal of Participant’s employment agreement, to the extent and only
to the extent provided in Section 2(b) of Participant’s employment agreement.

For purposes of clarity, a termination due to death or disability of Participant
shall not cause the Award to become immediately vested and fully exercisable.
For purposes of this Agreement, the terms Cause, Good Reason, death or
disability shall have the meaning ascribed to them under the Participant’s
employment agreement.



--------------------------------------------------------------------------------

4. Compliance with Laws and Regulations. The issuance and transfer of Common
Stock shall be subject to compliance by the Company and Grantee with all
applicable requirements of federal and state securities laws and with all
applicable requirements of any stock exchange on which the Company’s Common
Stock may be listed at the time of such issuance or transfer. Grantee
understands that the Company is under no obligation to register or qualify the
Common Stock with the SEC, any state securities commission or any stock exchange
to effect such compliance.

5. Tax Withholding.

(a) Grantee agrees that, subject to Section 5(b) below, no later than the first
to occur of (i) the date as of which the restrictions on the Restricted Stock
shall lapse with respect to all or any of the Restricted Stock covered by this
Agreement or (ii) the date required by Section 5(b) below, Grantee shall pay to
the Company (in cash or to the extent permitted by the Board, Company Stock held
by the Grantee whose Fair Market Value on the date the Restricted Stock vests is
equal to the amount of Grantee’s tax withholding liability) any federal, state
or local taxes of any kind required by law to be withheld, if any, with respect
to the Restricted Stock for which the restrictions shall lapse. The Company
shall, to the extent permitted by law, have the right to deduct from any payment
of any kind otherwise due to Grantee any federal, state or local taxes of any
kind required by law to be withheld with respect to the shares of such Company
Stock.

(b) Grantee has the right to elect, within thirty (30) days of the Grant Date,
to include in gross income for federal income tax purposes an amount equal to
the Fair Market Value of the Restricted Stock less the amount, if any, paid by
the Grantee for the Restricted Stock, which was granted hereunder pursuant to
Section 83(b) of the Internal Revenue Code of 1986, as amended. Grantee shall
pay to the Company, or make other arrangements satisfactory to the Board to pay
to the Company on the date of such grant, any federal, state or local taxes
required to be withheld with respect to such Company Stock. If Grantee fails to
make such payments, the Company shall, to the extent permitted by law, have the
right to deduct from any payment of any kind otherwise due to Grantee any
federal, state or local taxes of any kind required by law to be withheld with
respect to such Restricted Stock.

6. No Right to Continued Service. Nothing in this Agreement shall be deemed by
implication or otherwise to impose any limitation on any right of the Company to
terminate the Grantee’s service at any time. In the event Grantee’s employment
with the Company is terminated by the Company, by Grantee or as a result of
Grantee’s death or disability, no unvested shares of Common Stock shall become
vested after such termination of employment.

7. Representations and Warranties of Grantee. Grantee represents and warrants to
the Company that:

(a) Agrees to Terms of the Plan. Grantee has received a copy of the Plan and has
read and understands the terms of the Plan and this Agreement, and agrees to be
bound by their terms and conditions. Grantee acknowledges that there may be
adverse tax consequences upon the vesting of Restricted Stock or disposition of
the shares of Common Stock once vested, and that Grantee should consult a tax
advisor prior to such time.

(b) Stock Ownership. Grantee is the record and beneficial owner of the shares of
Restricted Stock with full right and power to transfer the Unvested Shares
defined below, to the Company free and clear of any liens, claims or
encumbrances and Grantee understands that the stock certificates evidencing the
Restricted Stock will bear a legend referencing this Agreement.



--------------------------------------------------------------------------------

(c) SEC Rule 144. Grantee understands that Rule 144 promulgated under the
Securities Act may indefinitely restrict transfer of the Common Stock so long as
Grantee remains an “affiliate” of the Company or if “current public information”
about the Company (as defined in Rule 144) is not publicly available.

8. Dividends. Grantee shall be entitled to receive dividends and distributions
paid on all unvested Restricted Stock; provided, however, that no dividends or
distributions shall be payable to or for the benefit of Grantee with respect to
record dates for such dividends or distributions occurring before or prior to
the Vesting Date, or with respect to record dates for such dividends or
distributions occurring on or after the date, if any, on which Grantee has
forfeited the Restricted Stock.

9. Voting Rights. Grantee shall be entitled to vote all unvested Restricted
Stock; provided, however, that Grantee shall not be entitled to vote Restricted
Stock with respect to record dates for any Restricted Stock occurring on or
after the date, if any, on which the Grantee has forfeited the Restricted Stock.

10. Compliance with U.S. Federal Securities Laws. Grantee understands and
acknowledges that notwithstanding any other provision of the Agreement to the
contrary, the vesting and holding of the Common Stock is expressly conditioned
upon compliance with the Securities Act and all applicable state securities
laws. Grantee agrees to cooperate with the Company to ensure compliance with
such laws.

11. Forfeiture of Unvested Stock. In the event that the Restricted Stock was
issued to Grantee solely in consideration for services rendered and shares of
unvested Common Stock (“Unvested Shares”) standing the in name of Grantee on the
books of the Company do not become vested on or before the expiration of the
period during which the applicable vesting conditions must occur, such Unvested
Shares shall be automatically forfeited and cancelled as outstanding shares of
Common Stock immediately upon the occurrence of the event or time period after
which such Unvested Shares may no longer become vested.

12. Restrictions on Unvested Shares.

(a) Deposit of the Unvested Shares. Grantee shall deposit all of the Unvested
Shares with the Company to hold until the Unvested Shares become vested, at
which time such vested shares shall no longer constitute Unvested Shares. The
Company will deliver to Grantee the shares of Common Stock that become vested
upon vesting of such shares. Grantee shall execute and deliver to the Company,
concurrently with the execution of this Agreement blank stock powers for use in
connection with the transfer to the Company or its designee of Unvested Shares
that do not become vested.

(b) Restriction on Transfer of Unvested Shares. Grantee shall not transfer,
assign, grant a lien or security interest in, pledge, hypothecate, encumber or
otherwise dispose of any of the Unvested Shares, or any economic interest or
voting rights with respect to the foregoing except as permitted by this
Agreement.

13. Adjustments. The number of Unvested Shares shall be automatically adjusted
to reflect any stock split, stock dividend, recapitalization, merger,
consolidation, reorganization, combination or exchanges of shares or other
similar event affecting the Company’s outstanding Common Stock subsequent to the
date of this Agreement. If Grantee becomes entitled to receive any additional
shares of Common Stock or other securities (“Additional Securities”) in respect
of the Unvested Shares, the total number of Unvested Shares shall be equal to
the sum of (i) the initial Unvested Shares; and, (ii) the number of Additional
Securities issued or issuable in respect of the initial Unvested Shares and any
Additional Securities previously issued to Grantee.



--------------------------------------------------------------------------------

14. Restrictive Legends and Stop-Transfer Orders.

(a) Legends. Grantee understands and agrees that the Company will place the
legends set forth below or similar legends on any stock certificate(s)
evidencing the Common Stock, together with any other legends that may be
required by state or U.S. Federal securities laws, the Company’s Certificate of
Incorporation or Bylaws, any other agreement between Grantee and the Company or
any agreement between Grantee and any third party:

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
ON PUBLIC RESALE AND TRANSFER AS SET FORTH IN A RESTRICTED STOCK AWARD AGREEMENT
BETWEEN THE ISSUER AND THE ORIGINAL HOLDER OF THESE SHARES. SUCH PUBLIC SALE AND
TRANSFER RESTRICTIONS ARE BINDING ON TRANSFEREES OF THESE SHARES.

(b) Stop-Transfer Instructions. Grantee agrees that, to ensure compliance with
the restrictions imposed by this Agreement, the Company may issue appropriate
“stop-transfer” instructions to its transfer agent, if any, and if the Company
transfers its own securities, it may make appropriate notations to the same
effect in its own records.

(c) Refusal to Transfer. The Company will not be required (i) to transfer on its
books any shares of Common Stock that have been sold or otherwise transferred in
violation of any of the provisions of this Agreement or (ii) to treat as owner
of such shares, or to accord the right to vote or pay dividends to any purchaser
or other transferee to whom such shares have been so transferred.

15. Modification. The Agreement may not be modified except in writing signed by
both parties.

16. Plan. Except as otherwise provided herein, or unless the context clearly
indicates otherwise, capitalized terms herein which are defined in the Plan have
the same definitions as provided in the Plan. The terms and provisions of the
Plan are incorporated herein by references, and the Grantee hereby acknowledges
receiving a copy of the Plan. In the event of a conflict or inconsistency
between the terms and provisions of the Plan and the provisions of this
Agreement, the Plan shall govern and control.

17. Interpretation. Any dispute regarding the interpretation of this Agreement
shall be submitted by Grantee or the Company to the Plan Administrator for
review. The resolution of such a dispute by the Plan Administrator shall be
final and binding on the Company and Grantee.

18. Entire Agreement. The Plan and Grantee’s employment agreement are
incorporated herein by reference. This Agreement and the Plan constitute the
entire agreement of the parties and supercede all prior undertakings and
agreements with respect to the subject matter hereof. If any inconsistency
should exist between the nondiscretionary terms and conditions of this Agreement
and the Plan, the Plan shall govern and control.

19. Notices. Any notice required to be given or delivered to the Company under
the terms of this Agreement shall be in writing and addressed to the Corporate
Secretary of the Company at its principal corporate offices. Any notice required
to be given or delivered to Grantee shall be in writing and addressed to Grantee
at the address indicated on the signature page hereof or to such other address
as such



--------------------------------------------------------------------------------

party may designate in writing from time to time to the Company. All notices
shall be deemed to have been given or delivered upon: (a) personal delivery;
(b) three (3) days after deposit in the United States mail by certified or
registered mail (return receipt requested); (c) one (1) business day after
deposit with any return receipt express courier (prepaid); or (d) one
(1) business day after transmission by facsimile or telecopier.

20. Successors and Assigns. The Company may assign any of its rights under this
Agreement. This Agreement shall be binding upon and inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
set forth herein, this Agreement shall be binding upon Grantee and Grantee’s
heirs, executors, administrators, legal representatives, successors and assigns.

21. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without giving effect to its
conflict of law principles. If any provision of this Agreement is determined by
a court of law to be illegal or unenforceable, then such provision will be
enforced to the maximum extent possible and the other provisions will remain
fully effective and enforceable.

22. Acceptance. Grantee hereby acknowledges receipt of a copy of the Plan and
this Agreement. Grantee has read and understands the terms and provisions
thereof, and accepts the Award subject to all the terms and conditions of the
Plan and this Agreement. Grantee acknowledges that there may be adverse tax
consequences upon vesting of the Award or disposition of the underlying shares
and that Grantee should consult a tax advisor prior to such exercise or
disposition.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have signed this Agreement as of the date
first above written.

 

AFFIRMATIVE INSURANCE HOLDINGS, INC. By:  

/s/ John P. Killacky

  John P. Killacky Title:   Executive Vice President, General Counsel &
Secretary

 

GRANTEE

/s/ Grantee

Grantee Address: